Citation Nr: 1435550	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-49 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1971 with additional service in the Army Reserves and National Guard.





These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In his December 2010 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled for January 2013; however, prior to the hearing, the Veteran requested that this hearing be rescheduled.  In May 2013, the Board remanded the case to schedule the Veteran for his requested hearing.  A hearing was scheduled for October 2013; however, prior to the hearing, the Veteran indicated that he wanted to cancel his hearing and asked that his records be forwarded to the Board to make a decision based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2013).  There are no outstanding hearing requests of record.  

In the May 2013 remand, the Board recharacterized the claim for service connection for PTSD as indicated on the title page, in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In October 2013, subsequent to issuance of the most recent supplemental statement of the case (SSOC), the Veteran submitted a letter from his VA psychiatrist in support of his claim for service connection for PTSD.  This letter was accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2013).  In January 2013 he also submitted a private psychological evaluation in support of his claim for service connection for PTSD.  While this evidence was not accompanied by a waiver of AOJ consideration, the Veteran is not prejudiced by consideration of this evidence, as his claim is granted below.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA examination reports which are not of record in the paper claims file; however, these VA examination reports are not pertinent to the claims on appeal.  The VBMS e-folder includes these same VA examination reports as well as VA and private treatment records which are not of record in the paper claims file.  The Veteran has not waived AOJ consideration of this evidence; however, these records are not pertinent to the claim for an initial compensable rating for hearing loss (which, in any event, is being remanded below).  While these records reflect an assessment of PTSD, diagnoses of PTSD were of record at the time of issuance of the October 2012 SSOC. Therefore, the Board finds that this evidence is cumulative of evidence previously considered.  In any event, the claim for service connection for PTSD is granted below.  Thus, the Veteran is not prejudiced by consideration of this claim without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1102 (2013).

In January 2014, the Veteran filed a claim for service connection for prostate cancer and a claim for an increased rating for his service-connected diabetes mellitus which have not yet been adjudicated.  The issues of entitlement to service connection for prostate cancer and entitlement to an increased rating for diabetes mellitus have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Additionally, in his February 2008 stressor statement, the Veteran reported that he was struck in the chest and under his right eye by dried bamboo spears.  In a December 2008 statement, the Veteran reported that, in regard to this claimed stressor, if there was no medical paperwork, he still had the scars.  It is unclear whether the Veteran is seeking service connection for scars to the chest and/or face.  This matter is referred to the AOJ for clarification and any appropriate action.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDING OF FACT

Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD which is related to a corroborated in-service stressor.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder, specifically, PTSD, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Veteran contends that he has PTSD related to traumatic experiences, including being involved in combat during his service in Vietnam.  This in-service stressor has been substantiated and competent mental health providers have diagnosed him with PTSD related to his Vietnam service, including his involvement in fire fights.  For these reasons, the claim is granted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f). Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be consistent with the circumstances, conditions, or hardships of service. See 38 U.S.C.A. § 1154(b); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304(f).

Absent objective evidence that the veteran engaged in combat with the enemy, his lay statements, alone, are not sufficient to establish the occurrence of an in-service stressor. Cohen, 10 Vet. App. at 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Rather, in such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of a claimed stressor. See 38 C.F.R. § 3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98.  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure. See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The regulation pertaining to service connection for PTSD was revised, effective July 13, 2010.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see 75 Fed. Reg. 39843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41, 092 (July 15, 2010). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service personnel records confirm that he served in Vietnam from April 1968 to August 1969.  He had a military occupational specialty as a cannoneer serving with Battery A, 1st Battalion, 5th Artillery, 1st Infantry Division.  His military decorations and awards include the Vietnam Service Medal with four Bronze Service Stars, the Republic of Vietnam Campaign Medal, and the Vietnamese Cross of Gallantry with Palm.  

The Veteran has reported in-service stressors related to his Vietnam service.  In his February 2008 stressor statement, he stated that, in August 1968, his unit came under sniper fire, mortar fire, and small arms fire and the situation became a "full fledged fire fight."  He reported that several members of his unit were wounded or killed in this incident, and identified one friend who lost his life.  

The Veteran has submitted documents in support of his reported in-service stressor occurring in August 1968, including an August 1968 operational summary from the 1st Brigade of the 1st Infantry Division reporting that, on the date indicated by the Veteran, the 1-2 Inf. received mortar rounds and engaged in small arms fire.  This summary reports that 11 individuals were wounded in action and one was killed in action.  The Daily Staff Journal/Duty Officer's Log of the 1st Infantry Division from the following day states that the 1st BDE Ref. A/1-2 had contact with the enemy the prior day and the official casualty standing should read as 7 U.S. WHA (wounded hostile action) and 3 U.S. KHA (killed hostile action).  It was noted that, from a friendly artillery incident, there was 1 U.S. WHA and 1 U.S. KHA.  Also associated with the claims file is a document supporting the Veteran's report that his friend, as identified in his February 2008 stressor statement, served in the Veteran's company and was killed on the reported date in August 1968.  Also of record is a print-out from the Vietnam Veterans Memorial Wall website (http://thewall-usa.com) revealing that the friend identified by the Veteran as being killed in August 1968 was also assigned to the 1st Infantry Division and was killed by hostile small arms fire on the date reported by the Veteran.  

In the March 2009 rating decision, the RO conceded the Veteran's combat-related stressor, indicating that the documents submitted regarding the claimed stressor confirmed that A Company of the 1st Battalion of the 1st Infantry Division encountered elements of the NVA (North Vietnamese Army) and also confirmed that the Veteran's identified friend was killed in action.  Given the evidence of record, the Board finds that the Veteran's reported stressor of being involved in a fire fight in Vietnam is corroborated.  See Pentecost, 16 Vet. App. at 128.  The case turns on whether the Veteran has PTSD as a result of this in-service stressor.  There is conflicting medical evidence as to whether the Veteran meets the criteria for a diagnosis of PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

VA treatment records reflect diagnoses of and treatment for PTSD.  In this regard, the Veteran was seen for follow-up for PTSD by a VA psychiatrist in December 2007.  He discussed an incident in Vietnam.  The Axis I diagnosis was PTSD.  The Veteran was evaluated by a VA psychologist in January 2008.  His chief complaint was intrusive thoughts and memories of traumatic experiences in Vietnam.  He described serving for 15 months in Vietnam, during which time he was fired upon, witnessed injuries and death of U.S. servicemen, and was responsible for the death of enemy military.  He described one traumatic event involving the death of a close friend.  He reported going AWOL after this incident (his service personnel records confirm that he was AWOL for a period of approximately 30 days beginning a few days after the reported fire fight in August 1968).  The Axis I diagnosis following mental status examination was chronic PTSD.  In July 2008, a nurse practitioner in the VA mental health clinic examined the Veteran and rendered an Axis I diagnosis of PTSD.  




In February 2009, the Veteran was afforded a VA examination to evaluate his claimed PTSD.  The Veteran reported being involved in combat during his service in Vietnam.  He denied any in-service psychiatric treatment, but reported that he started receiving treatment at a VA facility in 2006 because of difficulty sleeping and thinking about his Vietnam experiences.  He described recurrent thoughts regarding his combat experiences three to four times a week, social isolation, being uncomfortable in public, and difficulty sleeping.  The examiner opined that the Veteran did not meet the criteria for PTSD according to DSM-IV.  He stated that he had symptomatic complaints of depressed mood and situational stress and commented that his psychiatric symptoms were most likely expected reactions to psychosocial stressors and were not related to his military service.  The Axis I diagnosis was dysthymic disorder.  

In January 2012, the Veteran underwent a psychological evaluation by a private psychologist.  The Veteran reported experiencing numerous fire fights during his 15 month tour in Vietnam and also reported witnessing several deaths and injuries, some of which was due to friendly fire.  After conducting a mental status examination, the psychologist opined that the Veteran did appear to meet the criteria for PTSD, given his history of trauma during the Vietnam War, his persistent nightmares, his thoughts of death, and his social isolation.  She commented that he did not appear to meet the criteria for any other psychological disorder.  The Axis I diagnosis was PTSD.  

The Board finds the evidence at least evenly balanced as to whether the Veteran meets the criteria for a diagnosis of PTSD as defined in 38 C.F.R. § 4.125(a).  While the VA psychiatrist who evaluated the Veteran in December 2007, the VA psychologist who evaluated him in January 2008, and the private psychologist who evaluated him in January 2012 did not specifically state that he met the criteria for a diagnosis of PTSD as defined by DSM-IV, the United States Court of Appeals for Veterans Claims (Court) has stated, "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen, 10 Vet. App. at 140.

The VA psychiatrist who evaluated the Veteran in December 2007, the VA psychologist who evaluated him in January 2008, and the private psychologist who evaluated him in January 2012 did not indicate review of the claims file (in contrast to the February 2009 VA examiner, who did), although the VA psychologist did note that available records had been reviewed.  However, in assessing the probative value of a medical opinion, the Board must consider whether the medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  Particularly as the VA psychologist who evaluated the Veteran in January 2008 and the psychologist who evaluated him in January 2012 discussed the Veteran's military and non-military history, they were fully informed of the pertinent history.  Thus, their Axis I diagnoses of PTSD satisfy the requirement for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  The only remaining question, then, is whether there is a link between this diagnosis and an in-service stressor.  

Both the VA psychologist who evaluated the Veteran in January 2008 and the private psychologist who evaluated him in January 2012 based their Axis I diagnoses of PTSD on his reported experiences in Vietnam.  In particular, the VA psychologist acknowledged his reports of being fired upon, witnessing injuries and death of U.S. servicemen, and being responsible for the death of enemy military.  During this evaluation, the Veteran also reported the traumatic event involving the death of a close friend.  The private psychologist noted that the Veteran reported experiencing numerous fire fights in Vietnam and witnessing several deaths and injuries.  She specifically commented that he appeared to meet the criteria for PTSD given his history of trauma during the Vietnam War.  The January 2008 report from the VA psychologist and the January 2012 report from the private psychologist establish a link between the Veteran's PTSD and an in-service stressor which, as discussed, is corroborated by the evidence of record.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, as noted above, the Veteran was diagnosed with dysthymic disorder during the pendency of the appeal, on VA examination in February 2009.  Even if service connection for dysthymic disorder were to be established, no additional benefit would be due to the Veteran.  The rating criteria for PTSD (Diagnostic Code 9411 and dysthymic disorder (Diagnostic Code 9433) are exactly the same under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Accordingly, a separate discussion as to the Veteran's dysthymic disorder diagnosed during the pendency of the appeal is unnecessary. The Board notes, however, that the RO will determine in the first instance an appropriate disability rating to assign the now service-connected PTSD.   


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Remand is required to afford the Veteran a new VA examination to evaluate the current severity of his bilateral hearing loss and to obtain any outstanding records which are potentially pertinent to this claim. 




Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) records from the Augusta VA Medical Center (VAMC) dated since June 2008, to include an otolaryngology consult note dated that June 10, 2008, which may be available in the Computerized Patient Record System (CPRS), and;

(2) records from the Dublin VAMC (to include the Macon Community Based Outpatient Clinic (CBOC) and the Perry Outreach Clinic) dated between November 2008 and August 2011 and since February 2014.

Ask the Veteran whether he has received treatment from his private primary care provider, Dr. A. (as identified in August 2008 and June 2012 VA treatment records) for hearing loss.  If so, he should be asked to provide any necessary release to allow VA to obtain any relevant records from this physician.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination, by a state-licensed audiologist, to evaluate the service-connected hearing loss.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

At a minimum, the examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


